Exhibit 99.1 PRESS RELEASE:Coates International, Ltd. Announces $1.1 Billion Equipment Financing Commitment Obtained by Well to Wire Energy, Inc. Wall Township, NJ, May 7, 2– Coates International, Ltd. (the “Company” or “Coates”) (OTCBB: COTE) is extremely pleased to announce that Well to Wire Energy, Inc. (“WWE”), a Canada based company that services the oil and gas industry throughout Canada and America has secured a $1.1 Billion equipment lease finance commitment from Canada West Corporate Finance, Inc., which is to be utilized for its Coates CSRV engine generator purchases over the next five years pursuant to its licensing agreement with Coates. The five-year WWE business plan on which this commitment was based provides for the purchase of approximately 7,400 Engine Generators at a price per unit of $150,000.The parties are in the process of finalizing a definitive financing agreement. WWE is continuing its efforts to raise new equity capital in order to fund a Release Payment due under an Escrow Agreement with the Company which represents payments currently due pursuant to the Canadian Research and Development and Licensing Agreements and the recently executed United States Licensing Agreement. WWE has made additional payments in April and May 2008, bringing the total amount of non-refundable deposits received by the Company to approximately $2,025,000. The remaining balance of the Release Payment at this time is approximately $8,975,000. WWE may only draw down on the $1.1 Billion financing commitment for the acquisition of Coates CSRV Electric Power Natural Gas Generators. Barry C.
